Citation Nr: 0516419	
Decision Date: 06/16/05    Archive Date: 06/27/05

DOCKET NO.  03-12 787	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC



THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
disabling for post-traumatic stress disorder (PTSD). 



REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney



ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel



INTRODUCTION

Appellant had active military service from July 1952 to June 
1954.  He was a member of the Army Reserve from June 1954 to 
August 1955, and a member of the District of Columbia Army 
National Guard from August 1955 to October 1985. 

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Washington, D.C., Regional Office (RO) that assigned a 30 
percent initial rating for post-traumatic stress disorder 
(PTSD) and a 10 percent initial rating for degenerative disc 
disease of the lumbar spine.  The Board remanded the lumbar 
spine issue for further development in April 2004, and that 
issue is not presently before the Board.  Also in April 2004, 
the Board issued a decision that upheld the initial 30 
percent evaluation for PTSD.  That decision was appealed.

In February 2005, the United States Court of Appeals for 
Veterans Claims (Court) issued an order that remanded the 
PTSD case back to VA for further development. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC, for actions in compliance 
with the guidance of the Court.  VA will notify you if 
further action is required on your part.


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. § 5100 et seq. (West 
2000)) became law.  VA has also redefined the provisions of 
38 C.F.R. § 3.159 in view of the new statutory changes.  See 
66 Fed. Reg. 45,620-32 (August 29, 2001) (codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326) (2004).  In 
part, the VCAA requires VA to notify a claimant of the 
provisions of the VCAA and also to notify the claimant of the 
evidence necessary to develop his claim.  As part of the 
notice, VA is to specifically inform the claimant, and the 
claimant's representative if any, of which portion of the 
evidence, if any, VA will obtain, and which portion, if any, 
the claimant must obtain.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In essence, VA must advise a claimant to 
"give us all you've got" in regard to a claim for benefits.  
38 C.F.R. § 3.159(b)(1) (2004).  That has not expressly been 
done in this case.

The VCAA also imposes an enhanced duty to assist a veteran in 
developing his claim, including providing medical examination 
or obtaining medical opinion when necessary to decide the 
claim.  38 C.F.R. § 3.159(c)(4) (2004).  The case is being 
remanded because the Court has determined that a new medical 
examination is necessary at this point under VA's duty to 
assist.  Specifically, the Court noted that appellant, 
through his attorney, submitted a letter to VA in February 
2003 requesting a new examination to include a Social and 
Industrial Survey, but there is no indication in the file 
that VA responded to appellant's request or afforded 
appellant the requested examination.  Further, it was 
asserted appellant was worse since the most recent 
examination.  

In view of the foregoing, the case is REMANDED for the 
following actions:

1.  The RO must review the claims 
folder and ensure that all VCAA notice 
obligations in regard to appellant's 
claim have been satisfied in accordance 
with 38 U.S.C.A. §§ 5102, 5103, and 
5103A (West 2002), 38 C.F.R. § 3.159 
(2004), and any other legal precedent.  
See also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Specifically, 
appellant should be advised to "give 
us all you've got" in regard to his 
claim.  If it is indicated that there 
is additional evidence to be obtained, 
the parties responsible should 
undertake to obtain that evidence.  To 
the extent that appellant's assistance 
is needed in obtaining or identifying 
pertinent records, that assistance 
should be requested.  38 C.F.R. 
§ 3.159.

2.  Thereafter, appellant should be 
scheduled for appropriate psychiatric 
examination at a VA Medical Center to 
determine the current severity of his 
service-connected PTSD.  The examiner 
should review the C-file in conjunction 
with the examination and record that 
he/she has done so.  The examiner 
should perform all appropriate tests 
and should note the results in detail.  
Medical findings should be stated in 
terms conforming to the applicable 
rating criteria.  The examiner should 
comment on the social and industrial 
impairment due to the PTSD.

3.  After completing any necessary 
development in addition to that listed 
above, the RO should re-adjudicate the 
issue of entitlement to an increased 
initial rating for PTSD.

Thereafter, to the extent the benefits sought are not 
granted, the appellant and his representative should be 
provided with a Supplemental Statement of the Case (SSOC) and 
afforded a reasonable opportunity to respond thereto.  The 
case should then be returned to the Board for further 
appellate consideration, if in order.  No action is required 
of the appellant until she is notified.  The Board intimates 
no opinion, either legal or factual, as to the ultimate 
disposition warranted in this case, pending completion of the 
requested development.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




